Citation Nr: 0107377	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-10 267A	)	DATE
	)
	)


THE ISSUE

Whether a decision of March 21, 1990, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for chronic low back pain with sciatica, should be revised or 
reversed on the grounds of clear and unmistakable error.

[The issues of the veteran's entitlement to an effective date 
earlier than December 11, 1987, for a grant of service 
connection for chronic low back pain with sciatica; an 
initial rating in excess of 40 percent for chronic low back 
pain with sciatica for the period from December 11, 1987, to 
January 10, 1993; and a total disability evaluation for 
compensation based on individual unemployability prior to 
January 11, 1993, are the subjects of separate Board 
decisions of the same date.]


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The moving party served on active duty from June 1974 to 
September 1978.

By a decision entered on March 21, 1990, the Board of 
Veterans' Appeals (Board) denied entitlement of the moving 
party to service connection for chronic low back pain with 
sciatica.  A motion for reconsideration was received by the 
Board in July 1998, and in September 1998, the Acting 
Chairman of the Board denied the moving party's motion for 
reconsideration of the Board's decision in March 1990.

In September 1998 correspondence, the Board advised the 
moving party that his reconsideration motion had been denied, 
that in November 1997 the U. S. Congress had given the Board 
the authority to review its prior decisions on the grounds of 
clear and unmistakable error (CUE), and that, despite such 
authority, consideration of such claims had been deferred 
until publication of final implementing regulations.  Also in 
that notice, the Board further informed the moving party 
that, pursuant to VAOPGCPREC 1-98, a motion for 
reconsideration may be construed as a request for revision of 
a prior Board decision on the grounds of CUE, see Public Law 
No. 105-111, 111 Stat. 2271 (Nov. 21, 1997) (codified at 38 
U.S.C.A. §§ 5109A, 7111), and that consideration would be 
accorded on that basis upon finalization of the regulations 
promulgated to implement the provisions of Public Law 105-
111.

In further correspondence, dated in March 1999, the Board 
advised the moving party's representative that, in January 
1999, VA published final CUE regulations, a copy of which was 
enclosed.  Notice was also furnished that, due to a change 
effected by such regulations, the prior motion for 
reconsideration could not be considered a CUE motion and that 
a written statement alleging CUE would be required.  Such was 
furnished by the representative in September 1999, following 
which the Board in correspondence, dated in January 2000, 
acknowledged its receipt of the CUE motion and advised the 
moving party of the docketing of such motion.  Received from 
the moving party's representative in April 2000 was a written 
brief presentation as to the existence of CUE in a Board 
decision of May 6, 1993, without addressing any claimed CUE 
in the decision entered on March 21, 1990.


FINDINGS OF FACT

1.  The decision of the Board entered on March 21, 1990, 
denying entitlement to service connection for chronic low 
back pain with sciatica, was vacated by separate action of 
the Board on February 21, 1991.

2.  No final decision was entered by the Board on March 21, 
1990, that is now subject to review on the grounds of CUE.


CONCLUSION OF LAW

In the absence of a final decision, the action of the Board 
entered on March 21, 1990, is not subject to a claim of CUE.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 
20.1401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Only a final decision of the Board is subject to revision or 
reversal on the grounds of CUE.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1401.  Here, the Board's decision of 
March 21, 1990, denying service connection for chronic low 
back pain with sciatica, was vacated by subsequent action of 
the Board on February 21, 1991.  The vacatur was required 
because there was contained in the claims folder on or prior 
to March 21, 1990, a request for a hearing before the Board 
that had not been acted upon prior to entry of the Board's 
March 1990 decision.  

As the Board is without jurisdiction to consider the moving 
party's motion for CUE within the Board's decision of March 
21, 1990, this matter must be dismissed.


ORDER

The motion for revision or reversal of the Board's decision 
of March 21, 1990, on the grounds of CUE is dismissed.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



